PER CURIAM.
Appellant appeals the final order placing him on probation for five years with a special condition of one year’s incarceration, following a jury verdict finding him guilty of perjury in an official proceeding, as charged in the information. The information charged Monzon with lying under oath in connection with an investigation into the crime of leaving the scene of an accident involving personal injury.
*1038After having reviewed the record, briefs and arguments of counsel, we have concluded that no reversible error has been demonstrated. See Wells v. State, 270 So.2d 399 (Fla.3d DCA 1972), cert. denied, 277 So.2d 533 (Fla.1973), cert. denied, 414 U.S. 1024, 94 S.Ct. 449, 38 L.Ed.2d 316 (1973). The order appealed is, accordingly, affirmed.
Affirmed.